TITLE 25 O.S. 307 [25-307] (1986), PERMITS THE USE OF AN EXECUTIVE SESSION FOR CONSIDERATION OF CONTINUED EMPLOYMENT OF ANY INDIVIDUAL SALARIED PUBLIC OFFICIAL OR EMPLOYEE, INCLUDING THE SUPERINTENDENT. THERE IS NOTHING IN 307 TO PROHIBIT THE SCHOOL BOARD FROM CONSIDERING THE AFFECTED EMPLOYEE'S PERFORMANCE EVALUATION(S) TO THE EXTENT NECESSARY TO MAKE AN INFORMED DECISION. NATURALLY, TOPICS NOT GERMANE TO THE INDIVIDUAL EMPLOYEE'S CONTINUED EMPLOYMENT STATUS MAY NOT BE TAKEN UP IN THAT EXECUTIVE SESSION UNLESS A SEPARATE, APPROPRIATELY DESCRIPTIVE ITEM IS INCLUDED IN THE MEETING AGENDA.  IT WOULD THUS A PEAR THAT THE BOARD MAY DISCUSS THE PERFORMANCE EVALUATION(S) OF THE SCHOOL SUPERINTENDENT IN CONSIDERING HIS/HER CONTINUED EMPLOYMENT. AS NOTE ABOVE, THE FOREGOING CONSTITUTES AN INFORMAL OPINION IN RESPONSE TO YOUR OPINION REQUEST. (NED BASTOW)